
	
		II
		109th CONGRESS
		2d Session
		S. 3513
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to extend the
		  Lewis and Clark National Historic Trail to include additional sites associated
		  with the preparation or return phase of the Lewis Clark expedition, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lewis and Clark National Historic
			 Trail Extension Act of 2006.
		2.Extension of
			 trailSection 5(a)(6) of the
			 National Trails System Act (16 U.S.C. 1244(a)(6)) is amended—
			(1)by striking
			 (6) The and inserting the following:
				
					(6)The Lewis and
				Clark National Historic Trail
					;
				
			(2)in the first
			 sentence, by striking The and inserting the following:
				
					(A)Description of
				trailThe
					;
			(3)in the second
			 sentence, by striking The and inserting the following:
				
					(B)MapThe
					;
				
			(4)in the third
			 sentence, by striking The and inserting the following:
				
					(C)AdministrationThe
					;
				and
			(5)by adding at the
			 end the following:
				
					(D)Extension of
				trail
						(i)In
				generalIn addition to the route described in subparagraph (A),
				the Lewis and Clark National Historic Trail shall be extended to include the
				route followed by Meriwether Lewis and William Clark, whether independently or
				together, in—
							(I)the preparation
				phase of the expedition, starting at Monticello, located near Charlottesville,
				Virginia, and traveling to Wood River, Illinois; and
							(II)the return phase
				of the expedition, starting from Saint Louis, Missouri, to Washington,
				D.C.
							(ii)Inclusion of
				designated sitesThe extended route shall include each designated
				Lewis and Clark site located in—
							(I)the State of
				Virginia;
							(II)the District of
				Columbia;
							(III)the State of
				Maryland;
							(IV)the State of
				Delaware;
							(V)the State of
				Pennsylvania;
							(VI)the State of
				West Virginia;
							(VII)the State of
				Ohio;
							(VIII)the State of
				Kentucky;
							(IX)the State of
				Tennessee;
							(X)the State of
				Indiana; and
							(XI)the State of
				Illinois.
							(iii)StudyNot
				later than 1 year after the date on which funds are first made available to
				conduct a suitability and feasibility study, the Secretary of the Interior
				shall complete those studies to include the extended
				route.
						.
			
